DETAILED ACTION
The office action is a response to an application filed on  January 19,  2021, wherein claims1-28 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 14-17, 23, and 28 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Murray et al. (Murray hereafter) (US 20200404617 A1).

Regarding Claim 1,  Murray teaches An apparatus for wireless communication, comprising: 
a memory (Murray; Fig. 1F); and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (Murray; Fig. 1F):
 identify (“round” of paging bursts immediately follows the “round” of SS bursts), during a connected mode (In the connected-mode) or an idle mode of a user equipment, a set of synchronization signal block communications (SS burst set has been configured), wherein the set of synchronization signal block communications includes two or more synchronization signal block communications (Fig.17B) (Murray; [0229] ... the SS burst series and paging burst series may be configured such that the SS blocks and paging blocks occur at different times. A system configured in this way would use one “round” of beam sweeping for synchronization and another “round” of beam sweeping for paging. An exemplary embodiment where the “round” of paging bursts immediately follows the “round” of SS bursts is shown in FIG. 17A, [0230] In the connected-mode, if there is a connected-mode SS burst set has been configured for a UE) (See Fig.17B); and 
transmit the set of synchronization signal block communications (transmit Synchronization Signal (SS) burst Series) using spatial multiplexing (perform spatial division multiplexing), wherein the set of synchronization signal block communications are each transmitted concurrently using different spatial resources ( SS blocks in a SS burst series is the product L*M) associated with beam sweeping transmission (repeat the full sweep in subsequent SS bursts in the series) (Murray; [0281] The System may transmit Synchronization Signal (SS) burst Series on a single beam, or a distinct set of beams or group of beams within an SS block. SS blocks and SS bursts are used to perform spatial division multiplexing of the paging transmission... [0282] An exemplary Synchronization Signal (SS) Burst Series is shown in FIG. 26. In this example, the system transmits on one beam during each SS block. There are M SS blocks in each SS burst and L SS bursts in the SS burst series. The total number of SS blocks in a SS burst series is the product L*M... the network may sweep the full set of beams in a single SS burst and then repeat the full sweep in subsequent SS bursts in the series as shown in FIG. 27.)

Regarding Claim 14,  Murray teaches An apparatus for wireless communication, comprising: 
a memory (Murray; Fig. 1B); and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (Murray; Fig. 1B);:
receive, during a connected mode (In the connected-mode) or an idle mode of a user equipment, a set of synchronization signal block communications (SS burst set has been configured), wherein the set of synchronization signal block communications includes two or more synchronization signal block communications (Fig.17B) (Murray; [0229] ... the SS burst series and paging burst series may be configured such that the SS blocks and paging blocks occur at different times. A system configured in this way would use one “round” of beam sweeping for synchronization and another “round” of beam sweeping for paging. An exemplary embodiment where the “round” of paging bursts immediately follows the “round” of SS bursts is shown in FIG. 17A, [0230] In the connected-mode, if there is a connected-mode SS burst set has been configured for a UE) (See Fig.17B); and 
receive at least one of the set of synchronization signal block communications (transmit Synchronization Signal (SS) burst Series) using spatial multiplexing (perform spatial division multiplexing), wherein the set of synchronization signal block communications are each transmitted concurrently using different spatial resources ( SS blocks in a SS burst series is the product L*M) associated with beam sweeping transmission (repeat the full sweep in subsequent SS bursts in the series) (Murray; [0281] The System may transmit Synchronization Signal (SS) burst Series on a single beam, or a distinct set of beams or group of beams within an SS block. SS blocks and SS bursts are used to perform spatial division multiplexing of the paging transmission... [0282] An exemplary Synchronization Signal (SS) Burst Series is shown in FIG. 26. In this example, the system transmits on one beam during each SS block. There are M SS blocks in each SS burst and L SS bursts in the SS burst series. The total number of SS blocks in a SS burst series is the product L*M... the network may sweep the full set of beams in a single SS burst and then repeat the full sweep in subsequent SS bursts in the series as shown in FIG. 27), and 
determine (beam having the largest RSRP), based at least in part on receiving the at least one of the set of synchronization signal block communications, a set of channel measurements (Murray; [0248] ... The “best” DL TX beam may be selected in a number of ways, e.g., as the beam having the largest RSRP, best quality, largest RSRQ, or by a composite measure combining such parameters or others...[0487] ... which may be obtained through measurement such as SSS signal strength).

Regarding Claim 28,  Murray teaches A method of wireless communication, performed by an base station (BS, comprising):
 identifying, during a connected mode (In the connected-mode) or an idle mode of a user equipment, a set of synchronization signal block communications (SS burst set has been configured), wherein the set of synchronization signal block communications includes two or more synchronization signal block communications (Fig.17B) (Murray; [0229] ... the SS burst series and paging burst series may be configured such that the SS blocks and paging blocks occur at different times [0230] In the connected-mode, if there is a connected-mode SS burst set has been configured for a UE) (See Fig.17B); and 
transmitting the set of synchronization signal block communications (transmit Synchronization Signal (SS) burst Series) using spatial multiplexing (perform spatial division multiplexing), wherein the set of synchronization signal block communications are each transmitted concurrently using different spatial resources ( SS blocks in a SS burst series is the product L*M) associated with beam sweeping transmission (repeat the full sweep in subsequent SS bursts in the series) (Murray; [0281] The System may transmit Synchronization Signal (SS) burst Series on a single beam, or a distinct set of beams or group of beams within an SS block. SS blocks and SS bursts are used to perform spatial division multiplexing of the paging transmission... [0282] An exemplary Synchronization Signal (SS) Burst Series is shown in FIG. 26. In this example, the system transmits on one beam during each SS block. There are M SS blocks in each SS burst and L SS bursts in the SS burst series. The total number of SS blocks in a SS burst series is the product L*M... the network may sweep the full set of beams in a single SS burst and then repeat the full sweep in subsequent SS bursts in the series as shown in FIG. 27.)

Regarding Claim 2 and 17,  Murray teaches The apparatus of claim 1, wherein the one or more processors, when transmitting the set of synchronization signal block communications, are configured to:
 transmit two or more sets of synchronization signal block communications, which includes the set of synchronization signal block communications, using beam sweeping, wherein each set of synchronization signal block communications, of the two or more sets of synchronization signal block communications, includes two or more concurrently transmitted, spatially multiplexed synchronization signal block communications (Murray; [0284] The system may also transmit a group of beams during each SS block. For example, the system may transmit N.sub.B,Group=2 beams during each SS block as shown in FIG. 28. In this case, N.sub.B is calculated as N.sub.B=N.sub.B,Group*L*M.). 

Regarding Claim 8,  Murray teaches. The apparatus of claim 1,
wherein the one or more processors are further configured to: 
transmit signaling identifying spatial resources of the set of synchronization signal block communications (Murray; [0227] ...the SS burst series and paging burst series may be configured such that the SS blocks and paging blocks occur at different times. A system configured in this way would use one “round” of beam sweeping for synchronization and another “round” of beam sweeping for paging) (See FIG. 17B).

Regarding Claim 9 and 23,  Murray teaches The apparatus of claim 8, wherein the signaling is at least one of:
an indication in connected mode radio resource control signaling (Murray; [0230-0231] In the connected-mode, if there is a connected-mode SS burst set has been configured for a UE... signaled via RRC configuration).

Regarding Claim 15,  Murray teaches, The apparatus of claim 14, wherein the set of channel measurements includes a set of reference signal received power measurements (Murray; [0248]...  the beam having the largest RSRP, best quality, largest RSRQ).

Regarding Claim 16,  Murray teaches, The apparatus of claim 14, wherein the one or more processors are further configured to: communicate with the base station based at least in part on the set of channel measurements (Murray; [0248-250] .. For example, the network may determine the “best” DL TX beam from the resource on which the random access preamble was received during a previous execution of the random access procedure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 18, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of  3GPP R1-1984059  (NPL hereafter) ( Title: Discussion on channel structure for 2-step RACH) (IDS provided)

Regarding Claim 3 and 18,  Murray teaches The apparatus of claim 1,
Murray fails to explicitly teach, wherein synchronization signal block communications, of the set of synchronization signal block communications, are associated with orthogonal demodulation reference signal sequences
 	However, in the same field of endeavor, NPL teaches,  wherein synchronization signal block communications, of the set of synchronization signal block communications, are associated with orthogonal demodulation reference signal sequences (NPL; [page5 2nd para] ...in figure. 4 SSBs are associated with PUSCH occasion 0 which includes 8 orthogonal DMRS ports).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Murray to include the above recited limitations as taught by NPL in order  to associate between SSB and PUSCH resource unit (NPL; [page5]).

Regarding Claim 4 and 19,  Murray-NPL teaches, The apparatus of claim 3, 
Murray fails to explicitly teach, wherein the orthogonal demodulation reference signal sequences are orthogonal with respect to at least one of: time, frequency, code, or a combination thereof 
However, in the same field of endeavor, NPL teaches, wherein the orthogonal demodulation reference signal sequences are orthogonal with respect to at least one of: time, frequency, code, or a combination thereof (NPL; [page5 2nd para line4-6] ...According to the association between SSB and PUSCH resource units, UE transmits its PUSCH of msgA using the DMRS corresponding to the SSB with the best beam on a PUSCH occasion).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Murray to include the above recited limitations as taught by NPL in order  to associate between SSB and PUSCH resource unit (NPL; [page5]).

Claims 5, 6, 12,  13, 20, 21, 26, and 27  are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of  Kim et al.  (Kim hereafter) ( US 20190150190 A1).

Regarding Claim 5 and 20,  Murray teaches. The apparatus of claim 1,
Murray fails to explicitly teach, wherein synchronization signal block communications, of the set of synchronization signal block communications, are associated with respective physical broadcast channel payloads that only differ with respect to respective synchronization signal block indices of the physical broadcast channel payloads
However, in the same field of endeavor, Kim teaches  wherein synchronization signal block communications, of the set of synchronization signal block communications, are associated with respective physical broadcast channel payloads that only differ with respect to respective synchronization signal block indices of the physical broadcast channel payloads (Kim; [0098] ... the gNB can form N beams, one beam group may be configured by grouping a few beams and the PSS/SSS/PBCH may be transmitted/received with respect to each beam group. In this case, one beam group includes one or more beams. The signal such as the PSS/SSS/PBCH transmitted in the same direction may be defined as one synchronization (SS) block and a plurality of SS blocks may be present in one cell. When the plural SS blocks are present, SS block indexes may be used to distinguish between the SS blocks.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Murray to include the above recited limitations as taught by Kim in order to distinguish between the SS blocks (Kim; [0098])

Regarding Claim 6 and 21,  Murray teaches. The apparatus of claim 1,
Murray fails to explicitly teach, wherein synchronization signal block communications, of the set of synchronization signal block communications, are associated with a common physical broadcast channel payload
However, in the same field of endeavor, Kim teaches, wherein synchronization signal block communications, of the set of synchronization signal block communications, are associated with a common physical broadcast channel payload (Kim; [0098] ... the PSS/SSS/PBCH is transmitted in 10 beam directions in one system, the PSS/SSS/PBCH transmitted in the same direction may constitute one SS block).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Murray to include the above recited limitations as taught by Kim in order to distinguish between the SS blocks (Kim; [0098]).

Regarding Claim 12 and 26,  Murray teaches The apparatus of claim 1, 
Murray fails to explicitly teach, wherein synchronization signal block occasions that include resources for the set of synchronization signal block communications are associated with corresponding random access channel resources
However, in the same field of endeavor, Kim teaches, wherein synchronization signal block occasions that include resources for the set of synchronization signal block communications are associated with corresponding random access channel resources (Kim; [0102] ... The gNB connects or associates the SS block transmitted per beam and a RACH resource to be used for RACH transmission) (See fig.5).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Murray to include the above recited limitations as taught by Kim in order to distinguish between the SS blocks (Kim; [0098]).

Regarding Claim 13 and 27,  Murray-Kim teaches The apparatus of claim 12, 
Murray fails to explicitly teach, wherein each random access channel resource, of the corresponding random access channel resources, corresponds to each spatially division multiplexed beam of each synchronization signal block communication of the set of synchronization signal block communications
However, in the same field of endeavor, Kim teaches, wherein each random access channel resource, of the corresponding random access channel resources, corresponds to each spatially division multiplexed beam of each synchronization signal block communication of the set of synchronization signal block communications (Kim; [0102] ... in order to cause the UE to inform the gNB of a result of the RACH procedure and simultaneously a result of DL beam acquisition (e.g., beam index) at a wide beam level. If the UE performs the RACH procedure using a RACH resource connected to an optimal beam direction that the UE has discovered, the gNB obtains information about a DL beam suitable for the UE in a procedure of receiving a RACH preamble.)(See fig.5).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Murray to include the above recited limitations as taught by Kim in order to distinguish between the SS blocks (Kim; [0098]).


Claims 7 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of  Hong (Hong hereafter) ( US 20220086671 A1).

Regarding Claim 7 and 22,  Murray teaches. The apparatus of claim 1,
Murray fails to explicitly teach, wherein the one or more processors are further configured to:
transmit at least one synchronization signal block communication, not in the set of synchronization signal block communications, that is not spatially multiplexed with any other synchronization signal block communication
However, in the same field of endeavor, Hong teaches, transmit at least one synchronization signal block communication, not in the set of synchronization signal block communications, that is not spatially multiplexed with any other synchronization signal block communication (Hong; [0151] ... In the conventional NR standard, the SSB is serviced by a physical beam through which NR-PSS, NR-SSS, and NR-PBCH are transmitted, and a plurality of SSBs in one cell share the same PCI. And the SSB was transmitted in the TDM scheme by the beam sweeping.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Murray to include the above recited limitations as taught by Hong in order to transmit multiple SSBs (Hong; [0151]).

Claims 10, 11, 24, and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of  Lin et al. (Lin hereafter) (US 20200029315 A1).

Regarding Claim 10 and 24,  Murray teaches The apparatus of claim 8,
Murray fails to explicitly teach, wherein the signaling explicitly indicates whether a synchronization signal block communication of the set of synchronization signal block communications is transmitted and implicitly indicates that the synchronization signal block communication is a two layer transmission.
 However, in the same field of endeavor, Lin teaches, wherein the signaling explicitly indicates whether a synchronization signal block communication of the set of synchronization signal block communications is transmitted and implicitly indicates that the synchronization signal block communication is a two layer transmission (Lin; [0216] In a third approach of spatial domain UE adaptation, an adaptation request (AR) can trigger UE adaptation on a maximum number of MIMO layers for PUSCH transmission or PDSCH reception).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Murray to include the above recited limitations as taught by Lin in order  to perform measurements and report a received signal measurement information (Lin; [0313]).

Regarding Claim 11 and 25,  Murray teaches  The apparatus of claim 8,
Murray fails to explicitly teach, wherein the signaling explicitly indicates whether a synchronization signal block communication of the set of synchronization signal block communications is transmitted and explicitly indicates a quantity of transmission layers of the synchronization signal block communication.
However, in the same field of endeavor, Lin teaches, wherein the signaling explicitly indicates whether a synchronization signal block communication of the set of synchronization signal block communications is transmitted and explicitly indicates a quantity of transmission layers of the synchronization signal block communication (Lin; [0216]... A list of candidate values for the maximum number of MIMO layers for PUSCH transmission or PDSCH reception can be either defined in the specification of the system operation or provided to the UE through higher layer signaling and is bounded by a UE capability, [0313-0324]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Murray to include the above recited limitations as taught by Lin in order  to perform measurements and report a received signal measurement information (Lin; [0313]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/             Examiner, Art Unit 2416        

/NOEL R BEHARRY/             Supervisory Patent Examiner, Art Unit 2416